Citation Nr: 0315118	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for low back pain with 
spondylolisthesis and spondylosis, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1971 to July 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1991 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2002, the veteran 
testified before the undersigned at a personal hearing at the 
RO.  

The veteran has raised the issue of service connection for a 
disability of the hands.  The issue is referred to the RO for 
appropriate action.  

REMAND

At his personal hearing, the veteran indicated that the 
record was incomplete.  Specifically, he indicated  that he 
had an appointment that same month, in December 2002, with 
Dr. Maxwell at the Fort Benning medical facility for his low 
back disorder.  He also indicated that he was receiving 
regular treatment at the Tuskegee VA facility.  The missing 
records should be obtained.  In addition, the veteran 
indicated that he had been diagnosed as having degenerative 
disc disease.  The veteran is only service-connected for 
spondylolisthesis and spondylosis.  He is not service-
connected for degenerative disc disease.  This matter is 
intertwined with the claim for increase.  

Also, the veteran indicated that his service-connected back 
disorder is more severe than was represented on the September 
2001 examination.  Therefore, the veteran should be afforded 
an examination.  The examiner should specify which current 
manifestations are related to spondylolisthesis and 
spondylosis.  If manifestations of any other back disorder 
are present, the examiner should indicate if those 
manifestations may be disassociated from those due to 
spondylolisthesis and spondylosis.  In addition, the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) should 
be considered.  

In addition, at the time of his hearing, the veteran 
submitted VA treatment records which had not been reviewed 
prior to the submission thereof.  There is no waiver of 
initial RO consideration of record.   

Finally, the Board notes that the statement of the case 
discussed the directives of the Veterans Claims Assistance 
Act (VCAA).  VA should continue to undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  Copies of all clinical records, which 
are not already in the claims file, of 
the veteran's treatment at the Tuskegee 
VA facility, should be obtained.

2.  Copies of all clinical records of the 
veteran, which are not already in the 
claims file, from Dr. Maxwell at the Fort 
Benning medical facility to include a 
December 2002 examination report, should 
be obtained.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's spondylolisthesis and 
spondylosis.  All indicated x-rays and 
tests should be completed.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  The tests 
should include a complete test of the 
range of motion of the low back.  All 
findings should be reported.  The 
examiner should also be asked to 
determine whether low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should specify which current 
manifestations are related to 
spondylolisthesis and spondylosis.  If 
manifestations of any other back disorder 
are present, including degenerative disc 
disease, the examiner should indicate if 
those manifestations may be disassociated 
from those due to spondylolisthesis and 
spondylosis.  The examiner should also be 
asked to opine on the likelihood of a 
relationship between degenerative disc 
disease, if found, and the service-
connected disability of the spine.  

4.  All actions undertaken should comply 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).   This should include notice to 
the veteran of any information not 
previously of record that is needed to 
substantiate the claim.  

5.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated taking into consideration 
all of the evidence of record to include 
the evidence submitted at the December 
2002 hearing.  Thereafter, if the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.  The RO should also adjudicate 
the intertwined issue of service-
connection for degenerative disc disease.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


